Detailed Action
1. 	This Action is in response to Applicant's amendment filed on September 19, 2022. Claims 1-20 are currently pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claim(s) 1, 8 and 15 (is/are) rejected under the judicially created doctrine of the obviousness-type double patenting of the claims 1, 8 and 15 in applicant's prior U. S. Patent No. 11,026,099 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 8 and 15 and of the instant application are also recited in claims 1, 8 and 15 of Applicant’s prior U. S. Patent No. 11,026,099 B2, as shown below.

Instant Application No. 16/933,437 		U. S. Patent No. US 11,026,099 B2
1. A method comprising: recording, by a processor, wireless signal strengths of a room; the wireless signal strengths of a signal recorded at multiple different locations within a room.


identifying, by the processor, useful information based on the wireless signal strengths, the useful information associated with a signal strength, 




wherein identifying the useful information comprises determining that a wireless signal strength is above
a preconfigured threshold;






identifying, by the processor, one or more locations within the room based on the useful
information; and

displaying, by the processor, the one or more locations on a floor plan of the room, the one or more locations displayed as density areas within the floor plan.



Examiner’s Analysis:
     In the recording step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the determining step above, the patent case used the word “analyzing” in the place of determining, for performing the same actions as in the instant application. Additionally, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the recording step above, patent case recites the same features recited in the instant application, therefore, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the display step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.




8. A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a processor, the computer program instructions defining steps of: 

recording, by the processor, wireless signal strengths of a room, the wireless signal strengths of a signal recorded at multiple different locations within a room; identifying, by the processor, useful information based on the wireless signal strengths, the useful information associated with a signal strength, 

wherein identifying the useful information comprises determining that a wireless signal strength is above a preconfigured threshold; 









identifying, by the processor, one or more locations within the room based on the useful information; and 


displaying, by the processor, the one or more locations on a floor plan of the room, the one or more locations displayed as density areas within the floor plan.


Examiner’s Analysis:
                Both, the instant application and the patent   
          case recite the same preamble, therefore,  
          these features are not patentable distinct from      
          one another.

     In the recording step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the determining step above, the patent case used the word “analyzing” in the place of determining, for performing the same actions as in the instant application. Additionally, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the recording step above, patent case recites the same features recited in the instant application, therefore, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the display step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.


15. A device comprising: a processor configured to:





record wireless signal strengths of a room, the wireless signal strengths of a signal recorded at multiple different locations within a room; 




identify useful information based on the wireless signal strengths, the useful information associated with a signal strength, 



wherein identifying the useful information comprises determining that a wireless signal strength is above a preconfigured threshold; 


identify one or more locations within the room based on the useful information; and 




display the one or more locations on a floor plan of the room, the one or more locations displayed as density areas within the floor plan.


Examiner’s Analysis:
                Both, the instant application and the patent   
          case recite very much similar preamble,       
          therefore, these features are not patentable 
          distinct from one another.

     In the recording step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the determining step above, the patent case used the word “analyzing” in the place of determining, for performing the same actions as in the instant application. Additionally, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the recording step above, patent case recites the same features recited in the instant application, therefore, the features recited in the instant application are not patentable distinct from the features recited in the patent case.

     In the display step above, the instant application is of a broader scope than the patent case. Furthermore, since all the features recited in the instant application are also recited in the patent case, the features recited in the instant application are not patentable distinct from the features recited in the patent case.
1. A method comprising: recording, by a processor, video footage and wireless signal strengths of a respective room in a plurality of rooms; 



determining, by the processor, that the video footage and wireless signal strengths include useful information, the useful information associated with a signal strength and a feature associated with the respective room, 


wherein determining that the video footage and wireless signal strengths include useful information comprises determining that a wireless signal strength is above a preconfigured threshold and that an associated feature is categorized as a feature suitable for the installation of telecommunications equipment; 


identifying, by the processor, one or more locations within the respective room based on the useful information; and 

displaying, by the processor, the one or more locations on a floor plan of the respective room.












































8. A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: 

recording video footage and wireless signal strengths of a respective room in a plurality of rooms; 




determining that the video footage and wireless signal strengths include useful information, the useful information associated with a signal strength and a feature associated with the respective room, wherein determining that the video footage and wireless signal strengths include useful information comprises determining that a wireless signal strength is above a preconfigured threshold and that an associated feature is categorized as a feature suitable for the installation of telecommunications equipment; 

identifying one or more locations within the respective room based on the useful information; and 

displaying the one or more locations on a floor plan of the respective room.















































15. A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: 

recording video footage and wireless signal strengths of a respective room in a plurality of rooms; 




determining that the video footage and wireless signal strengths include useful information, the useful information associated with a signal strength and a feature associated with the respective room, 


wherein determining that the video footage and wireless signal strengths include useful information comprises determining that a wireless signal strength is above a preconfigured threshold and that an associated feature is categorized as a feature suitable for the installation of telecommunications equipment; 
identifying one or more locations within the respective room based on the useful information; and 

displaying the one or more locations on a floor plan of the respective room.












































Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grabner; Michael et al. (US 20140357290 A1), hereafter “Grabner,” in view of DENG; YU et al. (US 20160381557 A1), hereafter “DENG,” and in view of NAGATO; Rie et al. (US 20070243829 A1), hereafter “NAGATO,” and further in view of Prance; Robert J. et al. (US 20140292306 A1), hereafter “Prance.”
	Consider claim 1. Grabner discloses a method comprising recording, by a processor, wireless signal strengths of a room, the wireless signal strengths of a signal
recorded at multiple different locations within a room (see fig. 1A, pars. 0021-0023; [0021] At 304, method 300 includes receiving a source image (such as source image 202 of FIG. 2). The source image is captured at the same time as the source wireless fingerprint 200. The source image may be a still image or one or more frames from a video image and may be captured by a device carried by a user (as shown in FIG. 2)… and [0023]FIG. 4 shows the source wireless fingerprint 200 of FIG. 2 and the cataloged wireless fingerprints 114 of FIG. 1A. In this non-limiting example, the cataloged wireless fingerprint 108 from position A has similar signal strength to the source wireless fingerprint 200 for all of the nine included wireless access points. As such, the cataloged wireless fingerprint from position A is considered an eligible wireless fingerprint 400)(Examiner’s note: capturing different signal strengths); identifying, by the processor, useful information based on the wireless signal strengths, the useful information associated with a signal strength (see pars. 0020 and 0022; [0020] FIG. 3 shows an example method 300 of device localization. Method 300 may be performed by devices that include a camera and a wireless input and/or by separate computing systems that analyze images and wireless fingerprints captured by such devices…; [0022] At 306, method 300 includes finding one or more eligible cataloged wireless fingerprints. Cataloged wireless fingerprints may be determined eligible by comparing signal strengths of the source wireless fingerprint with corresponding signal strengths of a cataloged wireless fingerprint.); and displaying, by the processor, the one or more locations on a floor plan of the room (see fig. 2, pars. 0019 and 0056; [0056] When included, display subsystem 906 may be used to present a visual representation of data held by storage machine 904. This visual representation may take the form of a graphical user interface (GUI). And [0019] The cataloged locations may be used for device localization when compared to a source wireless fingerprint and a source image captured by a device at or near a location included in the catalog. FIG. 2 shows a source wireless fingerprint 200 and a source image 202 captured by a device D on the 3rd floor 104. Because nearby position A of the 3.sup.rd Floor is included in the cataloged locations it is likely that an accurate location of the device may be determined. Examiner’s Analysis: as shown in paragraph 20, the catalog locations of sources wireless fingerprints include signal strength information. The catalog locations of the sources wireless fingerprints shows the determined location for the wireless equipment based on signal strength.).
Grabner, however, does not particular refer to the following limitation taught by DENG, the same field of endeavor; wherein identifying the useful information comprises determining that a wireless signal strength is above a preconfigured threshold (see par. 0021;[0021] … the operation manager 310 receives a user operation request 312 from a user and, based on the data provided by the paring manager 304 and from a user security profile 310, provides a user operation decision 314 in response. For example, the user may attempt to launch an application and the operations manager 310 may determine that the signal strength between the mobile device 300 and the paired device exceeds the threshold level provided in the user security profile 308 for accessing the desired application …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grabner and have it include the teachings of DENG. The motivation would have been in order inquire about signal strength condition to better serve the user operations (see par. 0021).
Grabner, as modified by DENG, however, does not particular refer to the following limitation taught by NAGATO, the same field of endeavor; identifying, by the processor, one or more locations within the room based on the useful information (see fig. 8, par. 0082-0085 and 0095;[0084] In the measuring apparatus 20 according to the second embodiment of the present invention, the reception power converter 26 converts the reception power (Rxi) of the constant power signal, which is measured by the reception power measurement unit 22, and obtained the converted reception power (Rxi/r.sub.i). Moreover, the area quality calculation unit 24 calculates the area quality (Gk) of the measurement area k by using the converted reception power (Rxi/r.sub.i) obtained by the reception power converter 26.  [0085] Hence, the measuring apparatus 20 can measure the area quality (Gk) of the measurement area k on the supposition of a case (the most frequent case) where the total of the transmission powers of the downlink signals transmitted by the base stations 10 reaches the maximum transmission power).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grabner, as modified by DENG and have it include the teachings of NAGATO. The motivation would have been in order provide the most efficient coverage area as possible (see fig. 8, par. 0082-0085).
Grabner, as modified by DENG and NAGATO, however, does not particular refer to the following limitation taught by Prance, in analogous art; the one or more locations displayed as density areas within the floor plan (see fig. 16, par. 0055 and 0091 [0055] To demonstrate the operation of a simple system according to the invention, such as may be used for locating a target in a room, four sensing nodes 10 are positioned at the corners of a 3.5 m.times.3.5 m square detection area 12, as shown in FIG. 2. The sensing nodes 10 are arranged as two opposed pairs with each such pair defining one axis, namely the X-axis or the Y-axis, as shown and [0091] … The computer 96 incorporates a memory 96a and central processing unit 96b and employs the algorithm described above to carry out the calculations indicated and display the resulting position and movement data as a density map on a display 98 …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grabner, as modified by DENG and NAGATO and have it include the teachings of Prance. The motivation would have been in order to show where most signal strengths are coming from and make a more accurate map of the signal area (see fig. 16, par. 0055 and 0091).
Consider claim 8, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8. Additionally, at paragraphs 50 and 51, Grabner discloses computer readable storage medium, program instructions and computer processor to carry out the tasks as in claim 1 above.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, at paragraphs 49, 50 and 51, Grabner discloses devices, computer readable storage medium, program instructions and computer processor to carry out the tasks as in claim 1 above.
Allowable Subject Matter
10.	Claim(s) 2-7, 9-14 and 16-20 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or further explanation of the current rejection.
Conclusion 
12.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's inventions for their disclosure of location of wireless signal:
	US 20050176406 A1
	US 20130226451 A1
	US 20170289736 A1
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
October 4, 2022